OPINION — AG — QUESTION: "THE COUNTY JUDGE WAS HEARING A CASE INVOLVING A DEPENDENT AND NEGLECTED CHILD. THE PARENTS DEMANDED A JURY TRIAL AND THE COUNTY JUDGE *** PROCEEDED IN ACCORDANCE WITH 10 Ohio St. 1961 102 [10-102]. CONSEQUENTLY THE JURY WAS SELECTED IN THE SAME MANNER AS JURORS ARE SELECTED IN THE JUSTICE OF THE PEACE COURTS AS PROVIDED IN 39 Ohio St. 1961 183 [39-183]  — "IS THE COURT CLERK AUTHORIZED TO PAY JURORS IN CASES IF THIS NATURE, OUT OF THE COURT FUND?" — AFFIRMATIVE CITE: 62 Ohio St. 1961 321 [62-321], 62 Ohio St. 1961 323.1 [62-323.1] (W. J. MONROE)